Citation Nr: 0738886	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, to include herniated nucleus pulposus, L4-5, has 
been received.

2.  Entitlement to service connection for a low back 
disability, to include herniated nucleus pulposus, L4-5, on 
the merits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim.

Pursuant to a September 2007 motion and the Board's granting 
thereof in November 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

With regard to the veteran's petition to reopen his claim for 
a low back disability, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been received to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Board declined to reopen the veteran's claim of 
entitlement to service connection for a low back disability 
in March 1992 and the veteran did not appeal this decision.

2.  Evidence received since the March 1992 Board decision 
relates to unestablished facts necessary to substantiate the 
claim of service connection for a low back disability and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
final, unappealed March 1992 decision, and the claim for 
service connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In March 1992, the Board denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
low back disability.  The March 1992 Board decision is final.  
See 38 U.S.C.A. § 7104 (West 2002).  The basis for the denial 
was that the claim was not well-grounded and the veteran had 
not submitted any probative evidence bearing on the onset of 
the back disability since his original denial on the merits 
in 1962.  At the time of the March 1992 denial of the claim, 
evidence of record included service medical records from 
August 1943 to February 1946 and VA medical records dated in 
1990 and 1991.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2007).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for a low back disability 
includes: outpatient treatment records from the West Palm 
Beach VA Medical Center (VAMC) from 2004 and 2005; a report 
from Dr. Frederick W. Smith, dated in March 1993; and 
duplicate x-rays dated in February 1993.

As noted, service connection for a low back disability was 
denied in March 1992 because there was no medical nexus 
between an injury in service and the veteran's current 
disability.  Dr. Smith's 1993 letter indicated that the 
veteran provided a history of the pain experienced in service 
in 1944 and that at the time it was felt he had a probable 
herniated disc.  During the following years in service, the 
veteran stated that he continued to have problems with his 
back off and on.  He was then sent to England and France and 
then discharged.  He reported his back bothered him sometimes 
during this period, but that it was not severe enough to keep 
him from doing his regular duties.  This letter contains a 
medical nexus, which was missing when the claim was 
previously denied.  Thus, the Board finds that the additional 
evidence, which has been newly submitted in conjunction with 
the current application to reopen the service connection 
claim, is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2007).  

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted, and, to this extent only, 
the appeal is granted.  


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's reopened 
claim of entitlement to service connection for a low back 
disability.

Review of the veteran's service medical records reveals that 
the veteran was treated in August 1944 with complaints of 
pain in the right hip.  The pain became worse while the 
veteran was en route to Texas from Pennsylvania.  The veteran 
reported that the pain was constant and so severe that he was 
unable to stand or walk on the right leg.  There was no 
history of injury to the right hip and the veteran had no 
prior complaints of that type.  On physical examination, 
there was no definite area of tenderness about the right hip, 
however, all motions of the hip were painful, particularly 
flexion and inward rotation.  See service medical record, 
August 2, 1944.  

The veteran was seen again in September 1944 with full range 
of motion of the right hip and he was able to walk without a 
limp.  He complained of very slight tenderness over the 
trochanteric region and gave a history of lumbar backache 
with nocturia and hematuria during the prior four years.

Following the Board's March 1992 denial of his claim, the 
veteran submitted the medical report of Fred Smith, M.D., 
dated in March 1993.  In the body of this report, the veteran 
provided history of the pain he had experienced in service in 
1944 and that at the time it was felt he had a probable 
herniated disc.  During the following years in service, the 
veteran stated that he continued to have problems with his 
back off and on.  The veteran was sent to England and France 
and then discharged.  The veteran reported that his back 
bothered him sometimes during this time but that it was not 
severe enough to keep him from doing his regular duties.  See 
medical report of Fred Smith, M.D., March 4, 1993.

In 1962, the veteran underwent a second laminectomy at the VA 
hospital in Maryland.  He stated that after the second 
surgery, he was better than before, but he still had 
considerable back pain that had become worse over the years.  
The examiner concluded that it certainly seemed that the 
veteran had a service-connected back problem since he was 
treated for this in service, developed sciatica in the right 
side while serving in the military and that the condition has 
continued since.  The examiner felt that the veteran would 
continue to have major problems with his lower back that 
would gradually worsen as he got older and he would continue 
to require treatment.  Id.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

It does not appear that the RO acknowledged the statement of 
Dr. Smith in the August 2004 rating decision that declined to 
reopen the veteran's claim.  Though Dr. Smith did not have 
the benefit of reviewing the veteran's claims folder, he 
provided a possible medical nexus statement connecting the 
veteran's current low back disability to an injury in 
service.  The veteran must be afforded a VA orthopedic 
examination to determine the nature and etiology of the 
veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
2005 to the present.

2.  After receipt of the aforementioned 
VA treatment records, the veteran should 
be scheduled for a VA orthopedic 
examination.  The examiner should review 
pertinent documents in the veteran's 
claims folder in conjunction with the 
examination.

The orthopedic examination should 
provide diagnoses for any spinal 
disorders present, to include an 
explanation of the nature and etiology 
of each.  The examiner should address 
any relevant documents in the record 
and thereafter, provide a medical 
opinion as to whether it is at least as 
likely as not that any diagnosed spinal 
disorders are related to the veteran's 
military service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then adjudicate the claim for service 
connection for a low back disability on 
the merits.  If the claim is denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


